Petition for Writ of Mandamus Denied in Part, Dismissed in Part, and
Memorandum Opinion filed September 20, 2012




                                       In The

                    Fourteenth Court of Appeals

                                 NO. 14-12-00788-CR




                         IN RE HARDY SMITH, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                179th District Court
                               Harris County, Texas
                         Trial Court Cause No. 1055262-A
                      MEMORANDUM OPINION

      On August 28, 2012, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator contends the presiding judge of the 179th District Court of Harris
County, Texas, ordered the Clerk to prepare a transcript of all documents in cause
number 1055262-A and transmit them to the Texas Court of Court of Criminal Appeals.
See Tex. Code Crim. Proc. art. 11.07 § 3 & (c). Relator complains he has not received
notice that the documents have been transmitted to the court.

       No record has been filed and relator has not attached a copy of any order signed by
the trial court. See Tex. R. App. P. 52.3(k)(1)(A). It is relator’s burden to provide this
court with a record sufficient to establish his right to relief. Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a). Relator has not met his burden to obtain
mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Accordingly, relator's
petition for writ of mandamus as to the judge of the 179th District Court is denied.

       Further, our mandamus jurisdiction is limited to (1) writs against a district court
judge or county court judge in our district, and (2) all writs necessary to enforce our
jurisdiction. Tex. Gov't Code § 22.221. We do not have mandamus jurisdiction over the
clerk of the 179th District Court. Relator's petition for writ of mandamus is not necessary
to enforce this court's jurisdiction because we have none over post-conviction
applications for habeas corpus relief from final felony convictions. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App.1991) (holding that intermediate
appellate court improperly granted mandamus relief because court of criminal appeals is
“the only court with jurisdiction in final post-conviction felony proceedings”).
Accordingly, the petition for writ of mandamus as to the clerk of the 179th District Court
is ordered dismissed.



                                          PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                             2